Opinion by
Henderson, .J.,
Afire occurred in a building situated about 650 feet from the-plaintiff’s premises. ' A team attached to an engine belonging to the city fire department on its way to the fire “ left the driveway, crossed the sidewalk and collided with the front of plaintiff’s building.” The cause of the accident is thus, set forth in the case stated; “ The .driver being unable to control the-horses, or the horses being unable to. control.' the heavy fire engine.”- The question presented is, was this a. loss -or damage by fire within the meaning of the plaintiff’s policy ? The plaintiff’s property was not burned nor damaged by .fire. The damage was caused by the breaking, of- a window. The plaintiff contends, however, that the fire was the. cause .of the injury ; that it set in motion the train of events which resulted in the loss to him, and that, therefore, a right of action has accrued on his policy. The argument is if .there had been no fire there -would have been no loss. It-is,.undoubtedly true that compensation is recoverable on a policy of insurance for other losses than those caused -by the fire itself, as in the case of goods damaged by. water or smoke, or property injured by a falling - wall, or by an explosion in the burning building, or goods damaged.in removal, or. a building destroyed by the fire authorities to prevent the spread of the conflagration. In every case, however, the fact. of. a fire 'is- indispensable to -the .right of recovery, and the loss must have such a connection in the.sequence of facts that .the fire can be said to be the proximate cause of the .damage. ’ The train of events, of which- the loss1 is the last, must have: had.'its origin in the fire itself. It does-not follow that because the;damage complained - of was sustained after, the fire, it was sustained on account of the fire, nor was it such an injury as was indisr pénsably connected with the fire. The same result might, háve occurred if the fire department-had been summoned, on ,a false alarm, or, if the particular company had been out for exercise or drill. The fire was not the proximate cause of the plaintiff’s lost. The proximate cause of an event is that which in a natural and continuous sequence, unbroken by any new cause, produced the event, and without which it would not have occurred: Shearman & Redf. on Negl. (4th ed.) section 261.
*588“ A cause between which and the effect no other cause intervenes. In law that from which the effect might be expected to flow without the concurrence of any unforeseen circumstances : ” Century Dictionary.
A remote cause is “ one which has so far expended itself that its influence in producing the injury is too minute for the law’s notice ; or a cause which some independent force merely took advantage of to accomplish something not a natural or probable effect thereof: ” Bishop on Non-Contract Law, section 41; Scheffer v. R. R. Co., 105 U. S. 249.
The maxim, causa próxima, etc., applies in insurance cases: Copeland v. Insurance Co., 43 Mass. 432; Wharton on Negl. section 73; Ionides v. Insurance Co., 14 C. B. N. S. 259.
Plaintiff’s loss was caused not by members of the fire department in their effort to extinguish the fire, but despite their efforts so to do. At the time of the accident the engine team was not running toward the fire, but in another direction into the plaintiff’s building. If the unmanageable team had continued its flight to a remote locality and had there inflicted a similar injury, it could not be seriously contended that the fire was its proximate cause, and we see no distinction between the case as presented and that inflicted by a runaway team. The proximate cause of the injury was an unmanageable team, and its action was not in the line of the performance of a public service, but in direct antagonism thereto. The fire was a condition and not a cause of the particular occurrence. It had no tendency to cause the team to run into the plaintiff’s building. If the accident occurred because the team was vicious, or not well broken, or negligently driven, as seems to be conceded in the case stated, none of these causes is attributable to the fire.
The learned judge of the court below reached a correct conclusion. The judgment is, therefore, affirmed.